Case 13-35643        Doc 42     Filed 12/31/18     Entered 12/31/18 09:58:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35643
         James R Oates
         Laura Oates
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/09/2013.

         2) The plan was confirmed on 01/31/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $95,400.00.

         10) Amount of unsecured claims discharged without payment: $160,683.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-35643      Doc 42       Filed 12/31/18    Entered 12/31/18 09:58:59                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $80,640.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $80,640.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,451.53
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $3,748.37
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,199.90

 Attorney fees paid and disclosed by debtor:               $1,048.47


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC             Unsecured     14,131.00     14,131.55        14,131.55       1,425.56         0.00
 BECKET & LEE LLP               Unsecured      1,551.00       1,679.89         1,679.89        169.46         0.00
 COMENITY BANK                  Unsecured      1,565.00       1,704.62         1,704.62        171.96         0.00
 COMENITY BANK                  Unsecured         276.00        349.06           349.06          35.21        0.00
 DISCOVER BANK                  Unsecured     26,410.00     27,207.34        27,207.34       2,744.62         0.00
 DISCOVER BANK                  Unsecured      6,880.00       7,165.51         7,165.51        722.84         0.00
 DISCOVER PERSONAL LOANS        Unsecured     11,628.00     12,373.67        12,373.67       1,248.23         0.00
 FIFTH THIRD BANK               Unsecured      5,346.00       5,489.17         5,489.17        553.74         0.00
 FIFTH THIRD BANK               Secured             0.00          0.00             0.00           0.00        0.00
 FIFTH THIRD BANK               Secured       15,000.00     15,000.00        15,000.00      15,000.00         0.00
 FIFTH THIRD BANK               Unsecured     26,475.39     26,475.39        26,475.39       2,670.78         0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      7,487.00       7,751.47         7,751.47        781.95         0.00
 GE CAPITAL RETAIL BANK         Unsecured      3,537.00       3,748.69         3,748.69        378.16         0.00
 PNC BANK                       Unsecured            NA         250.53           250.53          25.27        0.00
 PNC BANK                       Secured       19,555.00     19,555.00        19,555.00      19,555.00    1,829.29
 PORTFOLIO RECOVERY ASSOC       Unsecured         612.00        701.62           701.62          70.78        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     37,250.00     37,250.36        37,250.36       3,774.53         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     24,703.00     24,703.49        24,703.49       2,492.04         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,564.00       3,714.64         3,714.64        374.73         0.00
 SANTANDER CONSUMER USA         Secured       18,725.00     18,725.00        18,725.00      18,725.00    1,671.31
 SANTANDER CONSUMER USA         Unsecured            NA         361.15           361.15          19.64        0.00
 CAPITAL ONE BANK               Unsecured      2,818.00            NA               NA            0.00        0.00
 CRED COLL SRV                  Unsecured         467.00           NA               NA            0.00        0.00
 SILVERLEAF RESORT INC          Secured             0.00          0.00             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-35643        Doc 42      Filed 12/31/18     Entered 12/31/18 09:58:59              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                  $15,000.00         $15,000.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $38,280.00         $38,280.00            $3,500.60
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $53,280.00         $53,280.00            $3,500.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $175,058.15         $17,659.50               $0.00


 Disbursements:

         Expenses of Administration                             $6,199.90
         Disbursements to Creditors                            $74,440.10

 TOTAL DISBURSEMENTS :                                                                      $80,640.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
